The BANK OF NEW YORK MELLON fka the Bank of New York, as Trustee for the Certificate-Holders of Cwalt, Inc., Alternative Loan Trust 2007-15CB, Mortgage Pass-Through Certificates, Series 2007-15CB, Plaintiff-Appellee, v. Galilee Maraea Laniakea CHEE, Defendant-Appellant, and Mortgage Electronic Registration Systems, Inc., Bank of America, N.A., Defendants-Appellees, and John Does 1-20; Jane Does 1-20; Doe Corporations 1-20; Doe Entities 1-20; and Doe Governmental Units 1-20, DefendantsSUMMARY DISPOSITION ORDERAffirm.